Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendments filed May 9, 2022.  Claims 1, 12-16 and 18 are amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shull et al. United States Patent No.  7,761,583. Shull teaches the invention as claimed including domain name verification.
As per claim 16, Shull teaches a domain name system registrar device, comprising: a memory configured to store a set of instructions; and a processor configured to execute the stored set of instructions to perform operations comprising:
receiving, by the DNS registrar device over a communication network, a request for a domain name operation from a client [request authentication (column 16, lines 51-62); These registrars may act as an agent of the registry (column 19, lines 21-30)];
generating, by the processor, a request for verification to perform the domain name operation, the request for verification relating to a domain name, registrant information identifying a registrant of the domain name, or both the domain name and the registrant information [verify domain name and registration of domain name (column 4 lines 14-53)]; authentication registry determines validation (column 20, lines 31-41)];
transmitting, by the DNS registrar device over the communications network, the request for verification to a verification service provider [authenticated to verifier via internet (column 18, lines 16-27; 46-62)];
receiving, by the DNS registrar device over the communication network, from the verification service provider, in response to the request for verification, a verification for the request [create validation via third party (column 20, lines 54-60); statement by authentication registry (column 20, lines 65-67); alert (column 23 lines 45-67; column 26 lines 40-62)].

As per claim 17, Shull teaches the DNS registrar device of claim 16, wherein the operations further comprise: transmitting a registration request to a registry, wherein the registration request comprises information associated with the domain name for registration [third party verifies information (column 19 lines 1-19)].

Allowable Subject Matter
Claims 1-15 and 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: During the telephonic interviews with applicant’s attorney Lance Goodman Reg. No. 77,989, on 24 May 2022, the examiner stated that applicant’s remarks about the requirements of a locality were persuasive, but she pointed out that applicant did not claim these limitations.  Thus, an amendment doing such was agreed to.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclaimer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UZMA ALAM/Primary Examiner, Art Unit 2457